Title: To Thomas Jefferson from Abraham Buford, 20 March 1781
From: Buford, Abraham
To: Jefferson, Thomas



Sir
March the 20th 1781

I am informed from good authority that Epafroditus Rudder, Cornett in Baylors Regiment of horse, did impress the stud Horse of David Deardins (of Mecklenburg County) Cal’d Romulous which was apprais’d to £750 Specie, that horse he has since swoped with Col. George Gibson for a gelden and gets Two Hogsheads of tobacco to boot.

A Buford


I am informed the within by Cornett Rudder, Frances Ruffin of Mecklenburg County and by Col. Gibson.
A Buford

